PER CURIAM.
In this petition for writ of habeas corpus, Rodriguez seeks review of an order which found him in indirect criminal contempt and sentenced him to five months and twenty-nine days in the county jail. We treat the petition as an appeal from a final judgment of guilt, see Fla.R.App.P. 9.040(c) and 9.140(b)(1)(A), and reverse and remand on the authority of Hofeling v. Hofeling, 546 So.2d 1176 (Fla. 2d DCA 1989); Breeding v. Breeding, 515 So.2d 374 (Fla. 4th DCA 1987); and Bradley v. State, 420 So.2d 417 (Fla. 1st DCA 1982).
RYDER, A.C.J., and DANAHY and FRANK, JJ., concur.